Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 07/26/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims have been considered and examined.  Claim(s) 4, 6-8, 10, 13, 15 and 16 has/have been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathaniel Perkins on 8/12/2021.

The application has been amended as follows: 
In claim 11, line 1, after "lamp" INSERT --spectrum- -.
In claim 11 line 1, delete "8" and INSERT - -1--.

In claim 12 line 1, delete "8" and INSERT - -1--.
In claim 14, line 1, after "lamp" INSERT --spectrum- -.



Allowable Subject Matter
Claims 1-3, 5, 9, 11, 12, 14, 17, 18 and 19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations an LED plant growth lamp spectrum, comprising: a first light wave having a wavelength of 500-599 nm, wherein photons of the first light wave account for 18-26% of all photons of the LED plant growth lamp spectrum; a second light wave having a wavelength of 700-780 nm, wherein photons of the second light wave is from 17.6% to 20.2% of the all photons of the LED plant growth lamp spectrum; a ratio of a number of the photons of the first light wave to a number of the photons of the second light wave is (0.9-1.6):1; a third light wave having a wavelength of 600-699 nm, wherein photons of the third light wave is from 47.0% to 50.4% of the all photons of the LED plant growth lamp spectrum; a fourth light wave having a wavelength of 400-499 nm, wherein photons of the fourth light wave is from 10.4% to 13.0% of the all photons of the LED plant growth lamp spectrum; a ratio of a number of photons of the third light wave to a number of photons of the fourth light wave is 3.8-4.8:1; a peak wavelength is between 510 and 527 nm in a band of 500-550 nm, and a full-width-at-half- maximum of a peak light wave is between 27nm and 35nm; and 2s to 1000 µmol/m2s and a light period equal to or less than 15 hours per day, thereby achieving a tetrahydrocannabinol (THC) content in the cannabis from 22.9 to 24% are not disclosed.   The applicant’s invention shows unexpected results for THC content% for such a LED lamp spectrum as shown in Table 1 of the applicant’s disclosure.  THC content can unexpectedly increased by 44-52% by the LED plant growth lamp according to the disclosure over high pressure sodium lamps.
The closest prior art are Pei (CN106718183A) and Wang (CN106900505A). While Pei discloses a plant growth spectrum (page 2 step 3) and Wang discloses a plant growth spectrum (technical scheme (3) page 3)). Neither Pei nor Wang disclose or suggest in summary an LED plant growth lamp spectrum, comprising: a first light wave having a wavelength of 500-599 nm, wherein photons of the first light wave account for 18-26% of all photons of the LED plant growth lamp spectrum; [[and]] a second light wave having a wavelength of 700-780 nm, wherein photons of the second light wave is from 17.6% to 20.2% of the all photons of the LED plant growth lamp spectrum; a ratio of a number of the photons of the first light wave to a number of the photons of the second light wave is (0.9-1.6):1; a third light wave having a wavelength of 600-699 nm, wherein photons of the third light wave is from 47.0% to 50.4% of the all photons of the LED plant growth lamp spectrum; a fourth light wave having a wavelength of 400-499 nm, wherein photons of the fourth light wave is from 10.4% to 13.0% of the all photons of the LED plant growth lamp spectrum; a ratio of a number of photons of the third light wave to a number of photons of the fourth light wave is 3.8-4.8:1; a peak wavelength is 2s to 1000 µmol/m2s and a light period equal to or less than 15 hours per day, thereby achieving a tetrahydrocannabinol (THC) content in the cannabis from 22.9 to 24% and THC can be increased 44-52%.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                                                                                                                                                                                                        


/Britt D Hanley/           Primary Examiner, Art Unit 2875